DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 32-35, drawn to an integrated circuit structured in cells with gate-based decoupling cells which can be reconfigured, classified in H01L 27/0207.
II. Claims 16-32, drawn to a method of reconfigurable circuit design and layout, classified in G06F30/392.

The inventions are independent or distinct, each from the other, because: Inventions I and II are related as product made and process of making. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).
In this case, as best understood, the product as claimed requires a gate-based decoupling cell either taking the place of a spare cell, or a filler cell, or both. Applicant’s specification discloses that the method of the present invention is not implemented to yield an embodiment of Fig. 4 in which a gate-based decoupling cell takes the place of a filler cell. 
filler cell of Fig. 1, reconfigured as a NAND gate, according to an embodiment that does not implement the present invention.” US Pub no. 2021/0020623 A1 [0081], emphasis added.
Because Figs. 1-4 represent prior art, the product as claimed can be made by a materially different process, such as whatever method formed figure 4.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions are separately classified and require separate field of search. This shows that each invention has attained recognition in the semiconductor art as a separate subject of inventive effort, and also as a separate field of search.

If invention group I is elected, Applicant should additionally elect one of the following patentably distinct species of the claimed invention:
Species 1. The invention directed to the first embodiment disclosed in Fig 5, para [0082].
species 2. The invention directed to the second embodiment disclosed in Fig. 6, para [0083]. 
species 3. The invention directed to the third embodiment disclosed in Fig. 7, para [0084]. 
species 4. The invention directed to the fourth embodiment disclosed in Fig. 8, para [0085].
species 5. The invention directed to the fifth embodiment disclosed in Fig. 9, para [0086].
species 6. The invention directed to the sixth embodiment disclosed in Fig. 11, para [0088].

The species are independent or distinct because these different embodiments are mutually exclusive from each other. Species 1 requires varying thickness of polysilicon lines; species 2 requires metal contact vias on alternate ends of two polysilicon lines; species 3 requires metal contact vias on the 

If invention group II is elected, Applicant should additionally elect one of the following patentably distinct species of the claimed invention:
species 7. The invention directed to the first embodiment as disclosed in paragraph [0017], [0020] of the Publication and claimed in claims 17 and 28.
species 8. The invention directed to the second embodiment as disclosed in paragraph [0018], [0021] of the Publication and as claimed in claims 18 and 29
species 9. The invention directed to the third embodiment as disclosed in paragraph [0017] and [0018] of the Publication.
The species are independent or distinct because these different embodiments are mutually exclusive from each other. Species 7 requires placing a gate-based decoupling cell instead of a spare cell; Species 8 requires placing a gate-based decoupling cell instead of a filler cell; Species 9 requires placing a gate-based decoupling cell instead of a spare cell and a filler cell.  These species are not obvious variants of each other based on the current record.  

	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Claims 16 and 27 appear to be generic for invention group 2, claim 32 appears to be generic for invention group 1.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
•	the prior art applicable to one invention would not likely be applicable to another invention.
•	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
•	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
•	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of the invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention(s).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not 

Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  The unlabeled rectangular box(es) shown in Fig. 12 should be provided with descriptive text labels.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the functional cells, the spare cells, the filler cells, gate based decoupling cells arranged in/on a, in particular, regular, pattern matrix recited in independent claims 16, 27, 32 and additional features recited in respective dependent claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THS/


/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822